Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a reply to a telephone inquiry, on behalf of the Applicant, regarding claim 22 being identified erroneously as a dependent claim in the preceding Notice of allowance dated 16 Dec. 2021.  This corrected notice of allowance is intended to address this issue.
Claims 15, 20, 22, 23 and 27 are independent. Claims 16-19, 21, and 24-26 are dependent. 

Reasons for Allowance
Claims 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 15, the claims are allowed because the prior art of the record neither discloses nor reasonably suggests a drum cartridge, including a drum shutter that can open or close a toner reception port, to which a toner cartridge can be [detachably] attached, and wherein the drum shutter includes a lever configured to: when the drum cartridge is mounted onto the apparatus main body in a state where the toner cartridge is mounted on the drum cartridge, contact a part of the apparatus main body to move the drum shutter from the closed position to the open position; and -2-U.S. Patent Application No. 16/993,590 Reply to Office Action of July 9, 2021 in a state where the drum cartridge is mounted on the apparatus main body, contact the part of the apparatus main body to keep the drum shutter at the open position, as stated in the claim in association with the remaining claim features.
As to dependent claims 16-19, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 15.

As independent claim 20, the claims are allowed because the prior art of the record neither discloses nor reasonably suggests a drum cartridge, including a drum shutter that can open or close a toner reception port, to which a toner cartridge can be [detachably] mounted, 
wherein the drum shutter is configured such that: when the drum cartridge is mounted onto an apparatus main body of the image forming apparatus in a state where the toner cartridge is mounted on the drum cartridge, the drum shutter moves from the closed position to the open position and a toner shutter of the toner cartridge moves from a first position at which the discharge port of the toner cartridge is closed to a second position at which the discharge port of the toner cartridge is opened, and when the drum cartridge is detached from the apparatus main body in a state where the toner cartridge is mounted on the drum cartridge, the drum shutter moves from the open position to the closed position and the toner shutter moves from the second position to the first position, and wherein the drum cartridge includes a spring configured to cause the drum shutter to be located at the closed position in a state where the drum cartridge is detached from the apparatus main body, as stated in the claim in association with the remaining claim features.



As independent claim 22, the claims are allowed because the prior art of the record neither discloses nor reasonably suggests a drum cartridge, including a drum shutter that can open or close a toner reception port, to which a toner cartridge can be [detachably] mounted, 
wherein the drum shutter is configured such that: when the drum cartridge is mounted onto an apparatus main body of an image forming apparatus in a state where the toner cartridge is mounted on the drum cartridge, the drum shutter moves from the closed position to the open position and a toner shutter of the toner cartridge moves from a first position at which the discharge port of the toner cartridge is closed to a second position at which the discharge port of the toner cartridge is opened, and when the drum cartridge is detached from the apparatus main body in a state where the toner cartridge is mounted on the drum cartridge, the drum shutter moves from the open position to the closed position and the toner shutter moves from the second position to the first position, and wherein the drum cartridge includes a frame configured to support the drum housing such that the drum housing is configured to move relative to the photosensitive drum, the toner cartridge being detachably mounted on the frame, as stated in the claim in association with the remaining claim features.

As to independent claim 23, the claims are allowed because the prior art of the record neither discloses nor reasonably suggests a drum cartridge, including a drum 
wherein the drum shutter is configured such that: when the drum cartridge is mounted onto an apparatus main body of an image forming apparatus in a state where the toner cartridge is mounted on the drum cartridge, the drum shutter moves from the closed position to the open position and a toner shutter of the toner cartridge moves from a first position at which the discharge port of the toner cartridge is closed to a second position at which the discharge port of the toner cartridge is opened, and when the drum cartridge is detached from the apparatus main body in a state where the toner cartridge is mounted on the drum cartridge, the drum shutter moves from the open position to the closed position and the toner shutter moves from the second position to the first position, and wherein a direction in which the drum housing moves relative to the photosensitive drum is parallel to a direction in which the drum shutter moves, as stated in the claim in association with the remaining claim features.
As to dependent claims 24-26, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 23.

As to independent claim 27, the claims are allowed because the prior art of the record neither discloses nor reasonably suggests a drum cartridge to which a toner cartridge can be [detachably] mounted, the drum cartridge comprising: 
a shutter movable between a closed position at which the reception port is closed and an open position at which the reception port is opened; and a spring, wherein when the drum cartridge is detached from an apparatus main body of an image forming apparatus in a state where the toner cartridge is mounted on the drum cartridge, the spring causes the shutter to move from the open position to the closed position, and wherein when the drum cartridge is mounted onto the apparatus main body in a state where the toner cartridge is mounted on the drum cartridge, the shutter is configured to contact a part of the apparatus main body and move from the closed position to the open position, as stated in the claim in association with the remaining claim features.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852